
	
		II
		110th CONGRESS
		1st Session
		S. 1491
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Ms. Klobuchar (for
			 herself, Mr. Obama,
			 Mr. Bond, Mr.
			 Voinovich, Ms. Stabenow,
			 Mr. Durbin, Mrs. McCaskill, Mrs.
			 Clinton, Mr. Kerry,
			 Mr. Brown, Mr.
			 Nelson of Nebraska, and Mr.
			 Dorgan) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To amend the Agricultural Risk Protection Act of 2000 to
		  direct the Secretary of Agriculture to provide grants for the installation of
		  E–85 fuel infrastructure, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Ethanol Education and Expansion
			 Act of 2007.
		2.E–85 fuel
			 expansion programSection 231
			 of the Agricultural Risk Protection Act of 2000 (7 U.S.C. 1621 note; Public Law
			 106–224) is amended—
			(1)by redesignating subsections (d) and (e) as
			 subsections (e) and (f), respectively;
			(2)in subsection (e)
			 (as so redesignated), by striking subsection (a) or (b) and
			 inserting subsection (b) or (c); and
			(3)by inserting
			 after subsection (c) the following:
				
					(d)E–85 fuel
				program
						(1)Definition of
				E–85 fuelIn this subsection, the term E–85 fuel
				means a blend of gasoline at least 85 percent (or any other percentage, but not
				less than 70 percent, as determined by the Secretary, by rule, to provide for
				requirements relating to cold start, safety, or vehicle functions) of the
				content of which is derived from ethanol.
						(2)ProgramThe
				Secretary shall make grants under this section to majority-controlled
				producer-based business ventures—
							(A)to install E–85
				fuel infrastructure, including infrastructure necessary—
								(i)for the direct
				retail sale of E–85 fuel, including E–85 fuel pumps and storage tanks;
				and
								(ii)to directly
				market E–85 fuel to gas retailers, including in-line blending equipment, pumps,
				storage tanks, and load-out equipment; and
								(B)to provide
				subgrants to direct retailers of E–85 fuel that are located in a rural area (as
				defined in section 343(a) of the Consolidated Farm and Rural Development Act (7
				U.S.C. 1991(a))) for the purpose of installing E–85 fuel infrastructure for the
				direct retail sale of E–85 fuel, including E–85 fuel pumps and storage
				tanks.
							(3)Cost
				sharing
							(A)GrantsThe
				amount of a grant under this section shall be equal to 20 percent of the total
				costs of the installation of the E–85 fuel infrastructure, as determined by the
				Secretary.
							(B)Relationship to
				other Federal fundingThe amount of a grant that a
				majority-controlled producer-based business venture receives under this section
				shall be reduced by the amount of other Federal funding that the
				majority-controlled producer-based business venture receives for the same
				purpose, as determined by the Secretary.
							(C)LimitationNot
				more than 70 percent of the total costs of E–85 fuel infrastructure provided
				assistance under this section shall be provided by the Federal Government and
				State and local governments.
							(4)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall use to carry
				out this subsection $20,000,000 for the period of fiscal years 2008 through
				2012, to remain available until
				expended.
						.
			3.E–85 fuel
			 education programTitle IX of
			 the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8101 et seq.) is
			 amended by adding at the end the following:
			
				9012.E–85 fuel education program
					(a)Definition of
				E–85 fuelIn this section, the term E–85 fuel means
				a blend of gasoline at least 85 percent (or any other percentage, but not less
				than 70 percent, as determined by the Secretary, by rule, to provide for
				requirements relating to cold start, safety, or vehicle functions) of the
				content of which is derived from ethanol.
					(b)EstablishmentThe
				Secretary shall establish a program to make competitive grants to eligible
				entities to provide education to governmental and private entities that operate
				vehicle fleets, other interested entities (as determined by the Secretary), and
				the public about the benefits of E–85 fuel use.
					(c)Eligible
				entitiesTo be eligible to receive a grant under subsection (b),
				an entity shall—
						(1)be a nonprofit
				organization or institution of higher education (as defined in section 101 of
				the Higher Education Act of 1965 (20 U.S.C. 1001));
						(2)have demonstrated
				knowledge of E–85 fuel production, use, or distribution; and
						(3)have demonstrated
				the ability to conduct educational and technical support programs.
						(d)ConsultationIn
				carrying out this section, the Secretary shall consult with the Secretary of
				Energy.
					(e)FundingOf
				the funds of the Commodity Credit Corporation, the Secretary shall make
				available to carry out this section $1,000,000 for each of fiscal years 2008
				through 2012, to remain available until
				expended.
					.
		
